IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. 59,662-01


EX PARTE RIGOBERTO AVILA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM EL PASO COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	On May 7, 2001, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Avila v. State, No. 74,142
(Tex. Crim. App. July 2, 2003)(not designated for publication).
	Applicant presents eight allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was not
held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 29TH DAY OF SEPTEMBER, 2004.

Do Not Publish